WALDEN, Judge
(dissenting).
I would affirm because the appellant failed to properly bring to this court the whole record used by the trial court in making the contested ruling. Geiger v. City of Leesburg, Fla.App. 1966, 186 So.2d 260. The appellant is further precluded from obtaining appellate relief by its failure to assign as error the trial court order of October 22, 1969, which order established the amount and validity of the lien claimed by Great Dane.
Finding no error demonstrated and no worthwhile purpose to be served by a remand, I do respectfully dissent.